PER CURIAM.
Horace McCray, Jr. appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He contends that his plea was not voluntarily entered because it was based on erroneous advice regarding his eligibility to receive gain time while serving his prison sentence. If his allegation is true, he may be entitled to relief. Tarpley v. State, 566 So.2d 914 (Fla. 2d DCA 1990); Ray v. State, 480 So.2d 228 (Fla. 2d DCA 1985).
Accordingly, we reverse the trial court’s denial of appellant’s motion and remand the case to the trial court for further proceedings pursuant to Florida Rule of Criminal Procedure 3.850.
SCHOONOVER, C.J., and THREADGILL and PATTERSON, JJ., concur.